               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CARLOS DAWAYNE FOXX, also
known as Carlos Dewayne Foxx                                         PLAINTIFF

v.                                               CAUSE NO. 1:17cv61-LG-RHW

DEBBIE COOLEY, CAPTAIN
HUBERT DAVIS, and LEGAL
CLAIMS ADJUSTER JARITA
BIVENS                                                           DEFENDANTS

                              FINAL JUDGMENT

      This matter is before the Court on submission of the [62] Report and

Recommendation entered by United States Magistrate Judge Robert H. Walker

entered in this cause on June 5, 2019. The Court, having adopted said Report and

Recommendation as the finding of this Court by Order entered this date, finds that

this matter should be dismissed. Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 9th day of July, 2019.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
